Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 3/24/2021 have been considered by the examiner.
Drawings
Drawings submitted 3/24/2021 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-18 are replete with confusing and redundant wording that render the claims confusing and ambiguous. 
In claims 1-18, the use of the terms “a first number (n_max) of lighting groups”, “each lighting group”, “respective lighting groups”, and other variations of “lighting groups” are confusing. For instance, in line 7 of claim 1, the antecedent basis of “the respective lighting groups” is unclear. Similarly, the use of the terms “a second number (m_max) of light sensors”, “the light sensors”, and other variations of “the light sensors” are confusing and unclear. 
In claims 1 and 18, the term “with the aid of said light sensors” is unclear because the claim does not specify what is meant by “aid”. Is the applicant referring to a measurement by a specific light sensor or a different value from the light sensors?
Claim 1, lines 17-19 and claim 18, lines 18-20 are ambiguous because according to FIGs. 1 and 2, a reference surface corresponds to an area under each light source and each sensor 40 or 42 measures the total light (from the light sources and light from outside) individually. The relation between the measurement of a luminance, a reference surface and respectively assigned light sensors are not clearly claimed.
Claim 1, line 22 and claim 18, line 23 use the term “forming a difference value”; however, it is not clear if the applicant is simply referring to a calculation or a different form of manipulation that the word “forming” can suggest.
Claim 1, line 25 and claim 18, line 26, the term “among one another” is ambiguous and fails to clearly point to a particular previously claimed limitation.
Claim 1, lines 24-27, the following elements lack antecedent basis: “the comparison”, “the assignment”, “the affected reference surface”, and “the measurement values”; similar terms in claim 18 lack antecedent basis.
In claim 2, line 2 and claim 3, line 3, “the relevant difference value” lacks antecedent basis and the word “relevant” does not clearly stablish the relation between a specific light sensor and a difference value.
In claim 3, line 4, the pronoun “it” is ambiguous.
Claim 5 is ambiguous because the limitation, “switched off or remains switched off, or is reduced or remains reduced to a low dimming value” is associated with the second switching state; however, the claim states that this function happens “during the switching the lighting of the lighting system into the first switching state.”
Claim 6 is ambiguous because the limitation “switched off or remains switched off, or is reduced or remains reduced to a low dimming value” is already associated with the second switching state in claim 1; the language of claim 6 is unclear.
Claim 7, the use of the word “suppressed” is unclear because the word is too broad. Does the word “suppress”, in the context of claim 7, mean turning off the lighting groups?
Claim 8, line 7, it is not clear what is encompassed by “normal operation”. Furthermore, “the assigned light sensors” lack antecedent basis and further complicate the interpretation of claim 8.
Claim 9, line 1 recites “the respective weighting factors obey a function”; however, “the respective weighting factors” lacks antecedent basis and the word “obey” is too broad and ambiguous. Does the word “obey” refer to “input values” for a function. Furthermore, in line 3, the term “the other way around” is ambiguous and requires clarification.
Claim 12, lines 2-3, the term “normal operation” is unclear. It is not clear how a “normal operation” is different from the operational state of claim 1.
Claim 13 is unclear, because the method according to claim 1 assigns the sensors and does not determine a control setpoint value. It is therefore unclear how a new control setpoint value can be produced.
Claim 15, line 5, the limitation “when the steps of the method were carried out earlier” is ambiguous because the relative time, i.e., “carried out earlier” does not specify a time in the method of claim 1.
Claim 17, line 4, it is not clear if “a control device” refers to the “control device” in claim 1. Furthermore, in line 5, the limitation “the combination of the luminaires” lacks antecedent basis.
Overall, it appears that applicants intend to claim the method and device corresponding to at least ¶¶ 74-83 and FIGs. 1 and 3. However, the wording of the claims render them unclear and ambiguous and it is not possible to determine the meats and bounds of the claims.
Claim(s) 2-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (WO 2013/164670 A1) and further in view of Caceido (WO 2016/142230 A1).
Regarding independent claim 1, Anderson discloses a method for assigning light sensors for regulating the lighting in a lighting system in a space to be illuminated (see ¶ 016), said lighting system comprising:
a first number (nmax) of lighting groups, where each lighting group comprises one or more luminaires (FIG. 1: 104A, 104B, …; FIG. 9), 
a control device, configured to regulate a luminous flux of the respective lighting groups (FIG. 1: 102), and 
a second number (mmax) of light sensors to be assigned to the lighting groups, the respective luminous flux being regulated with the aid of said light sensors (FIG. 1: 106; ¶¶ 12 and 13), 
wherein the method comprise: 
switching the lighting of the lighting system into a second switching state such that the first lighting group emits light with a reduced luminous flux by comparison with the predetermined luminous flux or emits no light (¶ 87: light fixtures 804 are not emitting light when measuring the ambient light);
measuring a luminance of the light reflected by a reference surface respectively assigned to the light sensors in the space with the aid of the light sensors to determine a first measurement value in the first switching state and a second measurement value in the second switching state (¶ 88 and Table 2); 
forming a difference value from the first and second measurement values for each of the light sensors (¶ 89); 
comparing the difference values formed for each of the light sensors among one another (¶¶ 87-89), and 
assigning at least one of the light sensors to the first lighting group based on the comparison (¶ 90), and 
storing the assignment, such that the first lighting group can be regulated to a constant illuminance on the affected reference surface in a control loop with the aid of the measurement values continuously detected by at least the assigned light sensor (¶ 56 and 90).
Anderson relies on ambient light measurement in order to assign the light groups to the corresponding sensors. Reflected light on a reference surface is not measured, and therefore the steps of a first switching, a first measurement, and the associated difference calculation are not disclosed.
Caicedo discloses a method for the lighting control in a lighting system in a room (figure 1) to be illuminated, which lighting system comprises: 
a first number of lighting groups, which each combine one or more luminaires (figure 1: 4); 
a control device (figure 1: 8), which controls the luminous flux of each lighting group; and 
a second number of light sensors (figure 1: 6), on the basis of which light sensors the luminous fluxes are controlled, the method comprising the steps of:switching the lighting of the lighting system into a first switching state in such a way that a first lighting group emits light with a predefined luminous flux (figure 4: S30: "d1");switching the lighting of the lighting system into a second switching state in such a way that the first lighting group emits light with a luminous flux that is reduced in comparison with the predefined luminous flux or emits no light (figure 4: S30: "d2");measuring, in each of the first and second switching states, the respective amounts of luminance of the light reflected by reference surfaces in the room, which reference surfaces are assigned to the light sensors, by means of the light sensors in order capture respective first measurement values in the first switching state and respective second measurement values in the second switching state (figure 4: S30, page 10, lines 13-16);calculating a difference value from the first and the second measurement value for each of the light sensors (figure 4: S40: "L1-L2");such that the first lighting group can be controlled, on the basis of the measurement values continuously captured during normal operation by at least the associated light sensor, to a constant illuminance on the reference surface concerned in a control loop (page 1, lines 22-26).
Caicedo discloses luminaires in light groups. Each luminaire can have a sensor. The sensors are arranged in the ceiling region and measure reflected light on a reference surface (page 1, line 22). D2 discloses that the reflected light is considered.
Caicedo indicates that the reflected light on the reference surface can produce different measurement results, which should be considered. In order to improve the method from Anderson and to make it less error-prone, a person skilled in the art would expand the method to consider the reflective reference surface. It is therefore obvious to a person skilled in the art that the assignment of the sensors must also take this into account and that not only the first step of switching and measuring disclosed in D2 must be included but also the evaluation step: the calculation of the difference between the measurement values. It would be obvious to a person skilled in the art before the effective filing date of the claimed invention, in particular if the same result is to be achieved, to apply these method steps to a perform a method according to Anderson and to thereby arrive at a method according to claim 1. A person skilled in the art would have been motivated to combine the teaching of Anderson and Caicedo in order to assign the sensors less error-prone and more efficiently.
Regarding claim 2, combination of Anderson and Caicedo discloses the method as claimed in claim 1, wherein the at least one light sensor is assigned to the first lighting group when the relevant difference value is the highest among the difference values formed (table 2 and ¶ 89 of Anderson).  
Regarding claim 3, combination of Anderson and Caicedo discloses the method as claimed in claim 2, wherein at least one second light sensor is assigned to the first lighting group when the relevant difference value formed from the measurement values detected by it lies within a predetermined interval distance from the highest difference value (table 2 and ¶ 89 of Anderson).  
Regarding claim 4, combination of Anderson and Caicedo discloses the method as claimed in claim 2, but does not specify wherein at least one second light sensor is assigned to the first lighting group when a size of the first lighting group exceeds a predetermined third number of luminaires.
However, it would have been obvious to modify the combination of Anderson and Caicedo by assigning more sensors to lighting groups that have a large number of luminaires and cover large rooms because more light sensors will enable Anderson to adjust the luminous flux more accurately and save more energy.
Regarding claim 5, combination of Anderson and Caicedo discloses the method as claimed in claim 1, wherein the luminous flux of all lighting groups other than the first lighting group is switched off or remains switched off, or is reduced or remains reduced to a low dimming value during the switching the lighting of the lighting system into the first switching state (FIG. 4 of Caceido: S30).
Regarding claim 6, Anderson discloses the method as claimed in claim 5, wherein, the luminous flux of all the lighting groups is switched off or remains switched off, or is reduced or remains reduced to a low dimming value, during the switching the lighting of the lighting system into the second switching state (¶ 87).  
Regarding claim 7, combination of Anderson and Caicedo discloses the method as claimed in claim 1, wherein the switching both into the first switching state and into the second switching state are carried out under conditions in which light sources other than those of the lighting groups are suppressed (Caceido: page 10, last paragraph – page 11, first two lines).
Regarding claim 8, combination of Anderson and Caicedo discloses the method as claimed in claim 1, but does not explicitly disclose, “further comprising
setting weighting factors for the regulation of the lighting group based on the measurement values continuously detected during normal operation but does not specifically disclose “when at least two light sensors are assigned to the first lighting group; wherein at least two light sensors are assigned to the first lighting group and wherein the setting of the weighting factors is further based on the comparison of the difference values only of the assigned light sensors.”
however, on pages 10-11 of Caceido, weighing factors are used to continuously regulate the lighting output. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify to further modify the combination of Anderson and Caicedo to use weighing factors to divide the luminaires and sensors into different groups with different intensities. One of ordinary skill in the art would have been motivated to make this modification in order to create a customizable, user-friendly, and energy-efficient lighting system method.
Regarding claim 9, combination of Anderson and Caicedo discloses the method as claimed in claim 8, but does not explicitly disclose, “wherein the respective weighting factors obey a function which yields a higher weighting factor for a comparatively higher difference value, and the other way around yields a lower weighting factor for a comparatively lower difference value”.
however, on pages 10-11 of Caceido, weighing factors are used to continuously regulate the lighting output. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify to further modify the combination of Anderson and Caicedo to use weighing factors to divide the luminaires and sensors into different groups with different intensities. One of ordinary skill in the art would have been motivated to make this modification in order to create a customizable, user-friendly, and energy-efficient lighting system method.
Regarding claim 10, combination of Anderson and Caicedo discloses the method as claimed in claim 1, wherein the method occurs successively for all of the lighting groups (FIG. 4 of Caceido: step s30 and ¶¶ 10-11).
Regarding claim 11, combination of Anderson and Caicedo discloses the method as claimed in claim 10, but does not specify: “wherein the light sensors assigned to none of the lighting groups are deactivated after the method occurs.”
However, it would have been obvious before the effective filing date of the claimed invention to modify the method of Anderson and Caicedo by deactivating the light unassigned sensors because deactivating the light sensors would save energy and increase the accuracy of the total light in an environment. This modification would be a matter of simple design choice because the sensors of claim 10 are already controlled and activated individually and one of ordinary skill in the art could simply introduce further controlling restrictions/codes related to the light sensors.
Regarding claim 12, Anderson discloses the method as claimed in claim 1, further comprising initiating the method during normal operation of the lighting system by an event (¶ 3: triggering commands).
Regarding claim 13, Anderson discloses the method as claimed in claim 12, wherein the event is the setting and storage of a new regulation setpoint value in the control device (¶ 3: triggering commands).  
Regarding claim 14, Anderson discloses the method as claimed in claim 12, wherein the event occurs by way of a pushbutton, a motion detector, a time switch, or combinations thereof (¶ 55).
Regarding claim 15, combination of Anderson and Caicedo discloses the method as claimed in claim 13, but does not explicitly disclose, “wherein the difference values formed from the detected measurement values are compared with such difference values which, when the steps of the method were carried out earlier, lead to a new assignment of at least one light sensor to a lighting group and storage of this assignment in the control device, and the light sensor is assigned anew and the assignment is stored only if a change in the difference values in the comparison exceeds a predetermined threshold value”.
However, it would have been obvious before the effective filing date of the claimed invention to modify the combination of Anderson and Caicedo by continuously measuring and updating the luminous flux intensities associated with each light sensor and, if there are any changes in the amount of the light in a room, either because of change of time and sunlight or the output of light sources, to reorganize and regroup the lighting groups and the light sensors associated with them. One of ordinary skill in the art would have been motivated to make this additional modification in order to save energy where excessive lighting is used and generate seamless lighting programs in an environment or a room.
Regarding claim 16, Anderson discloses the method as claimed in claim 1, wherein the method occurs by the control device (see FIGs. 3-5).
Regarding claim 17, combination of Anderson and Caicedo discloses the method as claimed in claim 1, wherein the luminaires and the light sensors of the lighting system are connected to a control device in an individually addressable manner via a common data bus (¶ 66), and wherein the combination of the luminaires into lighting groups and/or the assignment of the light sensors to the lighting groups are/is stored in a cache memory of the control device or of the light sensors (Anderson: FIGs. 5A-5C and ¶¶ 66-72; Caceido: page 6, line 29-end).
Regarding independent claim 18, Anderson discloses a control device for assigning light sensors for regulating the lighting in a lighting system in a space to be illuminated (see ¶ 016), said lighting system comprising:
a first number (nmax) of lighting groups, where each lighting group comprises one or more luminaires (FIG. 1: 104A, 104B, …; FIG. 9), 
a control device configured to regulate a luminous flux of the respective lighting groups (FIG. 1: 102), and 
a second number (mmax) of light sensors to be assigned to the lighting groups, the respective luminous flux being regulated with the aid of said light sensors (FIG. 1: 106; ¶¶ 12 and 13), 
wherein the control device is configured to carry out a method; wherein the method comprises: 
switching the lighting of the lighting system into a first switching state such that a first lighting group emits light with a predetermined luminous flux; 
switching the lighting of the lighting system into a second switching state such that the first lighting group emits light with a reduced luminous flux by comparison with the predetermined luminous flux or emits no light (¶ 87: light fixtures 804 are not emitting light when measuring the ambient light);
measuring a luminance of the light reflected by a reference surface respectively assigned to the light sensors in the space with the aid of the light sensors to determine a first measurement value in the first switching state and a second measurement value in the second switching state (¶ 88 and Table 2); 
forming a difference value from the first and second measurement values for each of the light sensors (¶ 89);
comparing the difference values formed for each of the light sensors among one another (¶¶ 87-89), and 
assigning at least one of the light sensors to the first lighting group based on the comparison (¶ 90), and 
storing the assignment, such that the first lighting group can be regulated to a constant illuminance on the affected reference surface in a control loop with the aid of the measurement values continuously detected by at least the assigned light sensor (¶ 56 and 90).
Anderson relies on ambient light measurement in order to assign the light groups to the corresponding sensors. Reflected light on a reference surface is not measured, and therefore the steps of a first switching, a first measurement, and the associated difference calculation are not disclosed.
Caicedo discloses a method for the lighting control in a lighting system in a room (figure 1) to be illuminated, which lighting system comprises: 
a first number of lighting groups, which each combine one or more luminaires (figure 1: 4); 
a control device (figure 1: 8), which controls the luminous flux of each lighting group; and 
a second number of light sensors (figure 1: 6), on the basis of which light sensors the luminous fluxes are controlled, the method comprising the steps of:switching the lighting of the lighting system into a first switching state in such a way that a first lighting group emits light with a predefined luminous flux (figure 4: S30: "d1");switching the lighting of the lighting system into a second switching state in such a way that the first lighting group emits light with a luminous flux that is reduced in comparison with the predefined luminous flux or emits no light (figure 4: S30: "d2");measuring, in each of the first and second switching states, the respective amounts of luminance of the light reflected by reference surfaces in the room, which reference surfaces are assigned to the light sensors, by means of the light sensors in order capture respective first measurement values in the first switching state and respective second measurement values in the second switching state (figure 4: S30, page 10, lines 13-16);calculating a difference value from the first and the second measurement value for each of the light sensors (figure 4: S40: "L1-L2");such that the first lighting group can be controlled, on the basis of the measurement values continuously captured during normal operation by at least the associated light sensor, to a constant illuminance on the reference surface concerned in a control loop (page 1, lines 22-26).
Caicedo discloses luminaires in light groups. Each luminaire can have a sensor. The sensors are arranged in the ceiling region and measure reflected light on a reference surface (page 1, line 22). D2 discloses that the reflected light is considered.
Caicedo indicates that the reflected light on the reference surface can produce different measurement results, which should be considered. In order to improve the method from Anderson and to make it less error-prone, a person skilled in the art would expand the method to consider the reflective reference surface. It is therefore obvious to a person skilled in the art that the assignment of the sensors must also take this into account and that not only the first step of switching and measuring disclosed in D2 must be included but also the evaluation step: the calculation of the difference between the measurement values. It would be obvious to a person skilled in the art before the effective filing date of the claimed invention, in particular if the same result is to be achieved, to apply these method steps to a perform a method according to Anderson and to thereby arrive at the device according to claim 18. A person skilled in the art would have been motivated to combine the teaching of Anderson and Caicedo in order to assign the sensors less error-prone and more efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844